Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1. 6-8, 12-14 and 18 are pending.  
See interview summary. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Young on 8/9/2022.
DELETE	Claim 1, line 11, “
    PNG
    media_image1.png
    25
    368
    media_image1.png
    Greyscale
” 
DELETE	Claim 7, lines 4-5, “
    PNG
    media_image2.png
    15
    211
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    17
    151
    media_image3.png
    Greyscale
” 

Examiner appreciates Applicant’s agreement. 
It would be amiss if it is not noted that there is great deal of ambiguity with regards to this term. A search for this term in US patent data bases is revealing. This term is found nearly 40 thousand times in claims in issued US patents.

Claims 1. 6-8, 12-14 and 18 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        It